The plaintiff in error, hereinafter called the defendant, was convicted of the larceny of an automobile, and sentenced to serve a term of five years in the state penitentiary, and appeals. *Page 208 
The record in this case was filed in this court on October 9, 1936; no brief has been filed in support of the defendant's assignment of errors. A careful examination of the record discloses no fundamental error. The evidence is sufficient to support the verdict of the jury.
The case is therefore affirmed.